                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

FREDERICK ANDREW MORRIS,
                                                                         ORDER
                             Plaintiff,
                                                                      18-cv-57-bbc
              v.

THOMAS S. GOMACH,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       On February 15, 2019, I granted pro se plaintiff Frederick Andrew Morris’ unopposed

motion to voluntarily dismiss this case without prejudice. Dkt. #30. He alleged that he was

having memory problems and was going to try to find an attorney to assist him with the

case. Now he has filed a motion to reopen the case, stating that he is prepared to move

forward with litigation. Dkt. #31. I will grant the motion.

       Plaintiff has also filed a motion requesting that the court set this case for mediation.

Dkt. #32. He states that this case is a good candidate for mediation because defendant

Officer Thomas Gomach has admitted giving plaintiff an incorrect dosage of medication.

However, although parties are always encouraged to consider mediation and settlement, this

court does not generally require parties to engage in mediation. This is particularly true

where only one party has expressed an interest in mediation.          Therefore, I will deny

plaintiff’s motion.




                                               1
                                        ORDER

      IT IS ORDERED that

      1. Plaintiff Frederick Andrew Morris’s motion to reopen this case, dkt. #31, is

GRANTED.

      2. Plaintiff’s motion to refer this case to mediation, dkt. #32, is DENIED.

      3. The clerk of court is directed to set this case for a scheduling conference before

Magistrate Judge Stephen Crocker.

             Entered this 14th day of November, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            2
